Citation Nr: 1421063	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-32 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to assistance in the purchase of automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1967 to April 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

On his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a travel board hearing.  A hearing was subsequently scheduled for him in March 2014.  However, the Veteran failed to appear for that hearing.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (2013).  

The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment will be made where the Veteran's service-connected disabilities result in one of the following: 
(i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  For entitlement to assistance in the purchase of adaptive equipment only, the claimant-Veteran must have, as the result of a service-connected disease or injury, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2013).  Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63 (2013).

While the Veteran has been provided two eye examinations (October 2012 and May 2013) to determine the severity of his eye disabilities which he maintains are his primary disabilities, he has not been provided a comprehensive  examination addressing the other criteria outlined above.  In this regard, the Board notes that the Veteran is service-connected for bilateral optic neuritis, eczema, type II diabetes mellitus, and diabetic neuropathy of the bilateral feet.  To afford the Veteran all benefit of the doubt, the Board finds that a comprehensive examination is necessary before adjudicating the claim on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine whether he is entitled to  automobile and adaptive equipment or adaptive equipment only. 

The examiner should be advised of the Veteran's service-connected disabilities and current evaluations assigned.  The claims folder and any pertinent records in his electronic claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed, and their results reported.  The report should address whether the Veteran has permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type; and/or ankylosis of one or both knees or one or both hips.  

Following review of the claims file and examination of the Veteran, the examiner should also provide an opinion regarding whether the Veteran's service-connected disabilities have so impacted either his upper or lower extremities such that no effective function (such as the acts of balance, propulsion, etc.) remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.

If any of the above inquiry cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2. Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



